Citation Nr: 9915906	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1984 to October 
1989.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a January 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied an increased 
evaluation for chronic left knee pain with collateral 
ligament laxity with associated patellar tendonitis, 
currently rated as 10 percent disabling.  The case was 
remanded to the RO for further development by the Board in 
March 1998.  The requested development was accomplished; the 
case is now again before the Board for appellate review.


FINDING OF FACT

The veteran's service-connected left knee disability is 
currently manifested by subjective complaint of pain 
increased with use; and objective findings of range of motion 
of 0 to 140 degrees with full extension, no ligamentous 
instability, obvious patello-femoral irritation with 
retropatellar tenderness, positive apprehension test, and 
bilateral lax patellar retinaculum.


CONCLUSION OF LAW

The criteria for an increased evaluation for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5256, 
5260, 5261, 5262 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his left knee disability is more 
severe than currently evaluated.  He specifically alleges 
that his knee has continued to worsen over time, and that he 
is forced to work in a sedentary position.  He further 
alleges that the knee prevents him from engaging in physical 
activity such as basketball, and that he cannot run, jump or 
sit for long periods of time, and is in constant pain during 
cold weather.  He contends that his overall health has been 
adversely affected by the sedentary lifestyle caused by his 
knee problems.  His representative alleges that the veteran 
is in constant pain due to his left knee problems, and that 
functional loss due to pain warrants an increased evaluation.

Service medical records reveal that the veteran was treated 
for left knee pain in July 1988, and continued to have 
problems with the left knee up to, and including September 
1989, when an impression of overuse syndrome was rendered.  

Following separation from service, the veteran was awarded 
service connection for chronic leet knee pain by the Newark, 
New Jersey RO in a December 1989 rating decision, and a 10 
percent disability evaluation was assigned under the criteria 
of Diagnostic Code 5257, pursuant to 38 C.F.R. Part 4.  The 
evaluation was subsequently reduced to a noncompensable 
rating in a January 1994 rating decision of the Newark RO.  
By rating decision of January 1996 the Atlanta, Georgia RO 
restored the 10 percent evaluation for chronic left knee 
pain.

VA treatment records from May and July 1990 reflect 
complaints of pain and stiffness in the left knee, especially 
after prolonged sitting and climbing stairs.  An assessment 
of probable patellofemoral pain was made in the July 1990 
treatment  note.  A VA examination report dated in July 1991 
indicated that the veteran was examined without the claims 
folder being available for review, and a diagnosis was made 
of chronic left knee pain, with etiology questioned.  The 
report of an August 1993 VA examination revealed the knee to 
be grossly within normal limits upon inspection, and a 
diagnosis of left knee chondromalacia patellae on examination 
and x-ray was rendered.  The x-ray also noted a small bony 
density in the lower left patella, which was seen on lateral 
view only and was unchanged form previous x-ray dated July 
1991.

VA examination report dated December 1995 related complaints 
of difficulty with left knee pain after jogging or playing 
basketball.  Physical examination revealed him able to squat 
to nearly full range, and walk without difficulty.  Range of 
motion of the left knee was 0 to 134 degrees.  No mention was 
made as to whether there was any pain on motion.  McMurray's 
test was negative and there was no laxity of the cruciate 
ligament, although lateral instability of the left knee was 
reported.  Some tenderness was elicited upon palpating the 
patellar tendon, and a slight hyperextendability was noted.  
Apleys restriction and compression tests were negative.  The 
diagnosis rendered was collateral ligamentous laxity of the 
left knee with associated patellar tendonitis.  The December 
1995 x-ray report reflected mild spurring at the inferior 
aspect of the patella, with the knee joint appearing 
preserved, with no joint effusion identified.

The veteran was afforded an official medical examination for 
compensation and pension ("C&P") purposes in October 1998.  
He related a history of prior injury to the knee with 
continuation of pain in the knee ever since during physical 
exercise or physical activities.  The veteran related that he 
stopped playing basketball because of left knee pain.  No 
history of locking or giving way was related.  He did not 
relate any history of "flare-up type problems".  The pain 
appeared to be more related to activities.  Physical 
examination revealed range of motion to be 0 to 140 degrees 
with full extension noted.  There was no evidence of 
ligamentous instability or any anterior or posterior cruciate 
ligament instability.  He did have obvious patellofemoral 
irritation with retropatellar tenderness and a positive 
apprehension test.  The patellar retinaculum appeared quite 
lax but this was similar on the opposite side.  There was no 
joint line tenderness.  X-rays were negative for any type of 
arthritis.  The final diagnostic impression was:  1) 
chondromalacia; and 2) subluxing patella.  

An addendum to the October 1998 C&P examination report, also 
dated in October 1998, noted that the veteran's medical 
records had been reviewed by the medical examiner.  
Furthermore, physical examination had revealed no objective 
findings of "pain" or weakened movement, excessive 
fatigability, or incoordination.  The examiner concluded that 
"[t]here does not appear to be any objective findings to 
suggest any functional loss."

ANALYSIS

The veteran's left knee disorder is rated pursuant to 
diagnostic codes in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule).  Where there is a 
question as to which of two evaluations under a specific 
diagnostic code shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7 
(1998).  It is noteworthy that the pyramiding of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (1998).

In this case, the veteran's left knee has been evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257 (1998).  Under DC 5257, knee, other impairment of, 
recurrent subluxation or lateral instability, a 30 percent 
evaluation is warranted for severe impairment, a 20 percent 
evaluation is for a moderate impairment and a 10 percent 
evaluation is warranted for a mild impairment.  

Because the veteran is seeking an increased disability 
rating, the more recent medical evidence is of greatest 
probative value, although the veteran's disability must also 
be viewed in light of its medical history as a whole.  See 38 
C.F.R. § 4.1 (1998).  The most recent medical evidence is the 
report and addendum-report from the October 1998 official 
examination, which diagnosed the veteran's left knee 
condition as chondromalacia and subluxing patella.  No other 
impairment such as lateral instability, non-union, loose 
motion or malunion was noted.  The addendum report also 
considered functional loss due to pain and found no objective 
evidence of limitation of motion or loss of function due to 
pain.  Thus, an increased evaluation, in excess of the 
currently assigned 10 percent rating, for functional loss or 
limitation of motion due to pain would not be warranted.  See 
38 C.F.R. § 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The findings of the October 1998 C&P examination showed range 
of motion of 0 to 140 degrees, with full extension.  Thus, a 
higher evaluation under either DC 5260 or 5261 for limitation 
of flexion or extension, is not warranted.  38 C.F.R. 
§ 4.71a, 
Codes 5260 and 5261 (1998).

These findings of this official October 1998 examination 
further demonstrate that a higher evaluation under DC 5262 
for tibia and fibula impairment is not warranted, as there is 
no evidence of malunion with moderate knee or ankle 
disability, that a 20 percent evaluation contemplates under 
this Code.  Further, there is no evidence of ankylosis for 
consideration of DC 5256.

The Board notes that, because the veteran's knee disorder has 
not been shown by x-ray evidence to involve degenerative 
changes, the issue of a separate rating for arthritis need 
not be addressed.  See 38 C.F.R. § 4.71a, DC 5003, 5010 
(1998); see also VAOGCPREC 23-97 (July 1, 1997).  

Upon review of the evidence, the Board finds that evidence, 
particularly the results of the October 1998 official C&P 
examination, clearly reveal findings of no more than slight 
disability that does not warrant greater than the minimal 
evaluation of 10 percent for the veteran's left knee 
disability under DC 5057.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required under the provisions of 38 
U.S.C.A. § 5107(b) (West 1991).





ORDER

An increased evaluation for chronic left knee pain with 
collateral ligament laxity with associated patellar 
tendonitis, is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


